Citation Nr: 1550974	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  97-27 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

 

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a September 1997 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  

In August 2000 and April 2001, the Board remanded the appeal for additional evidentiary development. 

In November 2006, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2008, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand (JMR).  

In August 2008 the Board again denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed to the Court.  In April 2009, the Court vacated the Board's decision and remanded the appeal for compliance with another JMR.  

In October 2009 the Board remanded the appeal to obtain additional medical evidence in compliance with the JMR instructions.  

In November 2012, the Board again denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed to the Court.  In September 2014, the Court vacated the Board's decision and remanded the appeal for compliance with another JMR.  The matter is again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the claim to the AOJ for action in compliance with the September 2014 Memorandum Decision.  The Court essentially determined that the Board relied on inadequate VA medical opinions from 1999 and 2003, with a 2005 addendum.  Further, the Board did not substantially comply with the April 2009 JMR because an updated medical opinion was not provided.  The Court found that despite the Veteran's inability to attend scheduled VA examinations, due to reported psychiatric symptoms, as scheduled in 2010 and 2012, a medical opinion was still possible and was required prior to the adjudication of the claim.  

As such, for compliance with the September 2014 Memorandum Decision, the Board finds that on Remand, a VA medical opinion addressing the etiology of the Veteran's acquired psychiatric condition must be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must refer the Veteran's claim to a VA medical professional to render an appropriate medical opinion regarding the etiology of the Veteran's acquired psychiatric condition.  The claims file (with a copy of this remand) must be furnished to the VA examiner in conjunction with the opinion.  The VA examiner should indicate that the claims file was reviewed.  The VA examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disorder was caused by or related to his active duty to include the extraction of his teeth during service.  

A detailed rationale supporting the reviewer's opinion should be provided.  

2.  Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric condition on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case should to the appellant and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




